NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

ALEXANDER L. COOPER,
Petitioner,

V.

DEPARTMENT OF VETERANS AFFAIRS,
Respondent.

2012-3112

Petition for review of the Merit Systems Protection
Board in case n0. NYO752110003-I-1.

ON MOTION

ORDER

Alexander L. Cooper moves for leave to proceed in
forma pauperis. His appeal, however, was dismissed for
failure to file the required Statement Concerning
Discrimination, which is Form 10 of the Federal Circuit
Rules, as well as for failure to pay the docketing fee.

Upon consideration thereof,

IT ls ORDERED THAT:

ALEXANDER COOPER V. DVA 2

lf Cooper files his Statement Concerning Discrimina-
tion within 14 days of the filing of this order, then his
motion for leave to proceed in form pauperis will be
granted and his appeal will be reinstated lf Cooper fails
to file his statement, his case will remain dismissed

FoR THE CoURT

 0 6  /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Alexander L. Cooper (15(c) Statement Form Enclosed)
P. Davis Oliver, Esq.

s24

F|LED
counT oF APPEALS Foa
u'S`Tl-\E FEnERA»_ cmcun

SEP 06`2012

JAN HDRBALY
CLEHK